DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 16-20 in the reply filed on 3/4/2022 is acknowledged.
3. 	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 1-15; and added claims 21-35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0333915) (hereafter Lee).
Regarding claim 21, Figs. 5-25 of Lee disclose a method, comprising: 
forming a first semiconductor fin (right 305a in Fig. 14, paragraph 0051) and a second semiconductor fin (left 305a in Fig. 14, paragraph 0051) over a substrate 300 (Fig. 14, paragraph 0050); 
forming a dummy gate structure 340 (Fig. 14, paragraph 0052) over the substrate 300 (Fig. 14), the dummy gate structure 340 (Fig. 14) comprising a first portion (right 340 in Fig. 14, paragraph 0052) crossing the first semiconductor fin (right 305a in Fig. 14) and a second portion (left 340 in Fig. 14, paragraph 0052) crossing the second semiconductor fin (left 305a in Fig. 14); 
forming gate spacers 360 (Fig. 14, paragraph 0056) on opposite sidewalls of the dummy gate structure 340 (Fig. 14), the gate spacers 360 (Fig. 14) comprising a first portion (third and fourth 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the first portion (right 340 in Fig. 14) of the dummy gate structure 340 (Fig. 14) and a second portion (first and second 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the second portion (left 340 in Fig. 14) of the dummy gate structure 340 (Fig. 14); 
performing a first etching process (see Fig. 22 and paragraph 0098) to the first portion of the gate spacers (third and fourth 360 from the left corner of Fig. 22), such that the first portion of the gate spacers (third and fourth 360 from the left corner of Fig. 22) are thinner than the second portion (first and second 360 from the left corner of Fig. 22) of the gate spacers; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/035,371Docket No.: 2519-0563PUS1 Reply dated March 4, 2022Page 7 of 10 
Reply to Office Action of January 11, 2022forming a metal gate structure 450 (Fig. 23, paragraph 0025) over the substrate 300 (Fig. 23), the metal gate structure 450 (Fig. 23) comprising a first portion (right 450 in Fig. 23) crossing the first semiconductor fin (right 305a in Fig. 23) and a second portion (left 450 in Fig. 23) crossing the second semiconductor fin (left 305a in Fig. 23).  
Regarding claim 22, Figs. 5-25 of Lee further discloses the method of claim 21, further comprising removing (see Fig. 17 and paragraph 0071, wherein “the exposed dummy gate electrode 340 and the underlying dummy gate insulation pattern 330 may be removed to form a first opening exposing an inner surface of the gate spacer 360 and an upper surface of the active fin 305”) the dummy gate structure 340 (Fig. 14) prior to performing the first etching process (see Fig. 22 and paragraph 0098).  
Regarding claim 23, Figs. 5-25 of Lee further discloses the method of claim 21, further comprising: forming a patterned mask 520 (Fig. 20, paragraph 0081) covering the second portion (first and second 360 from the left corner of Fig. 14) of the gate spacers prior to performing the first etching process (see Fig. 22 and paragraph 0098); and 
removing (see Fig. 23 and paragraph 0103) the patterned mask 520 (Fig. 22) after the first etching process (see Fig. 22 and paragraph 0098) is completed.  
Regarding claim 26, Figs. 5-25 of Lee further discloses the method of claim 21, further comprising forming an isolation structure 430 (Fig. 23, paragraph 0026) between the first (right 450 in Fig. 23) and second portions (left 450 in Fig. 23) of the metal gate structure 450 (Fig. 23).  
Regarding claim 27, Figs. 5-25 of Lee further discloses the method of claim 21, further comprising forming source/drain structures 390 (Fig. 14, paragraph 0030) over the first (right 305a in Fig. 14) and second semiconductor fins (left 305a in Fig. 14) and on opposite sides of the dummy gate structure 340 (Fig. 14) prior to performing the first etching process (see Fig. 22 and paragraph 0098).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0333915) (hereafter Lee).
Regarding claim 28, Figs. 5-25 of Lee discloses the method of claim 21, however Figs. 5-25 of Lee do not disclose the first portion of the metal gate structure is wider than the second portion of the metal gate structure.  
Fig. 27 of Lee discloses the first portion (right 450 in Fig. 27, paragraph 0025) of the metal gate structure is wider (see Fig. 27, wherein the width of lower portion of right 450 is wider than the width of higher portion of left 450) than the second portion (left 450 in Fig. 27, paragraph 0025) of the metal gate structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Figs. 5-25 of Lee to form the first portion of the metal gate structure is wider than the second portion of the metal gate structure, as taught by Fig. 27 of Lee, since a spaced distance between the gate electrode structure 460 (Lee, Fig. 27, paragraph 0128) and the first contact plug 582 (Lee, Fig. 27, paragraph 0128) may be increased, such that the electrical short therebetween may be reduced or prevented.

Allowable Subject Matter
Claims 16-20 and 29-35 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Lee et al. (US 2019/0333915), discloses forming first gate spacers (third and fourth 360 from the left corner of Fig. 14, paragraph 0056) on either side of the first dummy gate structure (right 340 in Fig. 14); after etching (see Fig. 17 and paragraph 0071) the first (right 340 in Fig. 14) and second dummy gate structures (left 340 in Fig. 14), forming a patterned mask 520 (Fig. 20, paragraph 0081) covering the second gate spacers (first and second 360 from the left corner of Fig. 14); and performing a first etching process (see Fig. 22 and paragraph 0098) but fails to disclose after etching the first and second dummy gate structures, forming a patterned mask covering the second gate spacers, while leaving the inner sidewalls of the first gate spacers exposed; and with the patterned mask in place, performing a first etching process on the exposed inner sidewalls of the first gate spacers to thin the first gate spacers. Additionally, the prior art does not teach or suggest a method, comprising: after etching the first and second dummy gate structures, forming a patterned mask covering the second gate spacers, while leaving the inner sidewalls of the first gate spacers exposed; and with the patterned mask in place, performing a first etching process on the exposed inner sidewalls of the first gate spacers to thin the first gate spacers in combination with other elements of claim 16.
In addition, a closest prior art, Lee et al. (US 2019/0333915), discloses the first dummy gate structure (right 330 and right 340 in Fig. 14) comprising a first gate dielectric (right 330 in Fig. 14) and a first gate layer (right 340 in Fig. 14) over the first gate dielectric (right 330 in Fig. 14), and the second dummy gate structure (left 330 and left 340 in Fig. 14) comprising a second gate dielectric (left 330 in Fig. 14) and a second gate layer (left 340 in Fig. 14) over the second gate dielectric (left 330 in Fig. 14); removing (see Fig. 17 and paragraph 0071, wherein “the exposed dummy gate electrode 340 and the underlying dummy gate insulation pattern 330 may be removed to form a first opening exposing an inner surface of the gate spacer 360 and an upper surface of the active fin 305”) the first and second gate layers; and performing a first etching process (see Fig. 22 and paragraph 0098) to remove thin the first gate spacers but fails to disclose removing the first and second gate layers, while leaving the first and second gate dielectrics over the first and second semiconductor fins, respectively; forming a patterned mask covering the second gate dielectric and the second gate spacers, while leaving the first gate dielectric and the first gate spacers exposed; performing a first etching process to remove the first gate dielectric and thin the first gate spacers; and performing a second etching process to remove the second gate dielectric. Additionally, the prior art does not teach or suggest a method, comprising: removing the first and second gate layers, while leaving the first and second gate dielectrics over the first and second semiconductor fins, respectively; forming a patterned mask covering the second gate dielectric and the second gate spacers, while leaving the first gate dielectric and the first gate spacers exposed; performing a first etching process to remove the first gate dielectric and thin the first gate spacers; and performing a second etching process to remove the second gate dielectric in combination with other elements of claim 29.

A closest prior art, Lee et al. (US 2019/0333915), discloses a method, comprising: forming a first semiconductor fin (right 305a in Fig. 14, paragraph 0051) and a second semiconductor fin (left 305a in Fig. 14, paragraph 0051) over a substrate 300 (Fig. 14, paragraph 0050); forming a first dummy gate structure (right 340 in Fig. 14, paragraph 0052) over the first semiconductor fin (right 305a in Fig. 14) and a second dummy gate structure (left 340 in Fig. 14, paragraph 0052) over the second semiconductor fin (left 305a in Fig. 14); forming first gate spacers (third and fourth 360 from the left corner of Fig. 14, paragraph 0056) on either side of the first dummy gate structure (right 340 in Fig. 14) and second gate spacers (first and second 360 from the left corner of Fig. 14, paragraph 0056) on either side of the second dummy gate structure (left 340 in Fig. 14); etching (see Fig. 17 and paragraph 0071, wherein “the exposed dummy gate electrode 340 and the underlying dummy gate insulation pattern 330 may be removed to form a first opening exposing an inner surface of the gate spacer 360 and an upper surface of the active fin 305”) the first (right 340 in Fig. 14) and second dummy gate structures (left 340 in Fig. 14) to expose inner sidewalls of the first (third and fourth 360 from the left corner of Fig. 14) and second gate spacers (first and second 360 from the left corner of Fig. 14); after etching (see Fig. 17 and paragraph 0071) the first (right 340 in Fig. 14) and second dummy gate structures (left 340 in Fig. 14), forming a patterned mask 520 (Fig. 20, paragraph 0081) covering the second gate spacers (first and second 360 from the left corner of Fig. 14); after the first etching process (see Fig. 22 and paragraph 0098), removing (see Fig. 23 and paragraph 0103) the patterned mask 520 (Fig. 22); and forming a first metal gate structure (right 460 in Fig. 23, paragraph 0104) between the first gate spacers (third and fourth 360 from the left corner of Fig. 23), and a second metal gate structure (left 460 in Fig. 23, paragraph 0104) between the second gate spacers (first and second 360 from the left corner of Fig. 23) but fails to teach after etching the first and second dummy gate structures, forming a patterned mask covering the second gate spacers, while leaving the inner sidewalls of the first gate spacers exposed; and with the patterned mask in place, performing a first etching process on the exposed inner sidewalls of the first gate spacers to thin the first gate spacers as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-20 depend on claim 16.
In addition, a closest prior art, Lee et al. (US 2019/0333915), discloses a method, comprising: forming a first semiconductor fin (right 305a in Fig. 14, paragraph 0051) and a second semiconductor fin (left 305a in Fig. 14, paragraph 0051) over a substrate 300 (Fig. 14, paragraph 0050); forming a first dummy gate structure (right 330 and right 340 in Fig. 14, paragraph 0052) over the first semiconductor fin (right 305a in Fig. 14) and a second dummy gate structure (left 330 and left 340 in Fig. 14, paragraph 0052) over the second semiconductor fin (left 305a in Fig. 14), the first dummy gate structure (right 330 and right 340 in Fig. 14) comprising a first gate dielectric (right 330 in Fig. 14) and a first gate layer (right 340 in Fig. 14) over the first gate dielectric (right 330 in Fig. 14), and the second dummy gate structure (left 330 and left 340 in Fig. 14) comprising a second gate dielectric (left 330 in Fig. 14) and a second gate layer (left 340 in Fig. 14) over the second gate dielectric (left 330 in Fig. 14); forming first gate spacers (third and fourth 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the first dummy gate structure (right 330 and right 340 in Fig. 14, paragraph 0052) and second gate spacers (first and second 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the second dummy gate structure (left 340 in Fig. 14); removing (see Fig. 17 and paragraph 0071, wherein “the exposed dummy gate electrode 340 and the underlying dummy gate insulation pattern 330 may be removed to form a first opening exposing an inner surface of the gate spacer 360 and an upper surface of the active fin 305”) the first and second gate layers; forming a patterned mask 520 (Fig. 20, paragraph 0081) covering the second gate dielectric and the second gate spacers; performing a first etching process (see Fig. 22 and paragraph 0098) to remove thin the first gate spacers; removing (see Fig. 23 and paragraph 0103) the patterned mask 520 (Fig. 22); forming a first metal gate structure (right 460 in Fig. 23, paragraph 0104) between the first gate spacers (third and fourth 360 from the left corner of Fig. 23), and a second metal gate structure (left 460 in Fig. 23, paragraph 0104) between the second gate spacers (first and second 360 from the left corner of Fig. 23)forming a first metal gate structure (right 460 in Fig. 23, paragraph 0104) between the first gate spacers (third and fourth 360 from the left corner of Fig. 23), and a second metal gate structure (left 460 in Fig. 23, paragraph 0104) between the second gate spacers (first and second 360 from the left corner of Fig. 23) but fails to teach removing the first and second gate layers, while leaving the first and second gate dielectrics over the first and second semiconductor fins, respectively; forming a patterned mask covering the second gate dielectric and the second gate spacers, while leaving the first gate dielectric and the first gate spacers exposed; performing a first etching process to remove the first gate dielectric and thin the first gate spacers; and performing a second etching process to remove the second gate dielectric as the context of claim 29. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 30-35 depend on claim 29.

3. 	Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 24 would be allowable because a closest prior art, Lee et al. (US 2019/0333915), discloses the gate spacers 360 (Fig. 14) comprising a first portion (third and fourth 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the first portion (right 340 in Fig. 14) of the dummy gate structure 340 (Fig. 14) and a second portion (first and second 360 from the left corner of Fig. 14, paragraph 0056) on opposite sidewalls of the second portion (left 340 in Fig. 14) of the dummy gate structure 340 (Fig. 14); and performing a first etching process (see Fig. 22 and paragraph 0098) but fails to disclose performing a second etching process to thin the first and second portions of the gate spacers after the first etching process is completed. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: performing a second etching process to thin the first and second portions of the gate spacers after the first etching process is completed in combination with other elements of the base claim 21. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 25 depends on claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813